DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.

Status of Amendment
The amendment filed on 14 December 2020 fails to place the application in condition for allowance.
Claims 1, 2, 4-8, 14, and 16-27 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 2, 4-8, 14, and 16-27 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 14 December 2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 14, and 16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Applicant’s arguments are drawn towards the as amended claim limitations specifying the RMS surface roughness of the aluminum portions not previously claimed. Since the prior art was silent as to the roughness, previous rejections under 35 U.S.C. 103(a) are herein withdrawn and reinstituted with additional teaching from Xingbao and Chen with rational in light of the prior art.
No further arguments are presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, -11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steger et al (US 6,444,083 B1) in view of Fukada (US 2007/0148349 A1), Limbach et al (US 5,997,721), Wijenberg et al (US 6,846,401 B2) and Xingbao et al (CN108221018) OR Chen et al (US 2012/0241082 A1),
As to claims 1-7 and 17, Steger discloses a method of coating a showerhead (col. 3 lines 47), the method comprising: 
	removing aluminum oxide from the showerhead, wherein removing the aluminum oxide exposes aluminum portions of the showerhead (col. 4 lines 64-67);
	forming a nickel layer on the aluminum portions (col 5 lines 4-10 coating 80) which consists of nickel-phosphorous (coating 80 As required by instant claim 5).
	Steger fails to explicitly disclose wherein the showerhead comprises and wherein the showerhead comprises through-holes extending from a top of the showerhead to a bottom of the showerhead and electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical, and wherein the texturing 
	Fukada discloses a showerhead with tapered openings (Fig. 3 as required by instant claim 9).
	Wijenberg discloses electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical before nickel plating on aluminum (col. 2 lines 46-60) using sulfuric acid (col. 4 lines 5-12 as required by instant claim 2) via submerging into the bath (Abstract, col. 1 lines 44, “immersion” throughout the specification), at a temperature of 30-100°C (which falls within the range of instant claim 4). Wijenberg further discloses using an adhesion layer of zinc less than 5 micrometers (as required by instant claims 6 and 7 – col. 5 lines 44-50). Wijenberg further discloses this process is performed after a generic oxide removal step (i.e. step a claim 1 and associated disclosure)
	Limbach discloses removing aluminum oxide using sulfuric acid at a voltage of 6 V (Example 5 which falls within the range of instant claim 17).).
	Xingbao discloses an appropriate roughness of aluminum before electroplating additional layers to be less than 1.5 micrometers ([0009]) which allows for a good plating effect ([0021]). Chen discloses a surface roughness of an aluminum carrier (#110 [0015]) to be less than 1 micrometer before plating with a nickel layer (#120).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a showerhead with the structure of Fukada as a showerhead in the process of Steger because it is a clearly recognized structure of a showerhead to provided apertures (See MPEP 2144.07).

	Lastly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a surface roughess as taught by Xingbao and Chen in the method of Steger because said ranges are recognized for their use before subsequent electroplating which provides a good plating effect (Xingbao [0021]. See also MPEP 2144.07).
	The recitation of 1.5 micrometers surface roughness in Xingbao is not explicitly cited as a RMS value or an Ra value. If one assumes it’s the RMS value then it falls within the instantly claimed range. If one assumes it’s the Ra value, an 1.5 micrometer Ra value equates to an RMS of approximately 69.3 microinch RMS which translates to approximately a 1.76 micrometer thus also falling within said range based on the conversion chart provided below found retrieved from the website https://www.engineersedge.com/manufacturing/surface-roughness-conversion.htm

    PNG
    media_image1.png
    617
    607
    media_image1.png
    Greyscale

	

As to claim 8, Wijenberg discloses directly plating without a further adhesion layer with a nickel layer (col. 4 lines 28-38), thus would have been obvious to one of ordinary skill in the art at the time the invention was filed to have not used an adhesion layer since Steger does not 


As to claims 14, 21, and 22 Steger discloses a method of coating a showerhead (col. 3 lines 47), the method comprising: 
	removing aluminum oxide from the showerhead, wherein removing the aluminum oxide exposes aluminum portions of the showerhead (col. 4 lines 64-67);
	forming a nickel layer on the aluminum portions (col 5 lines 4-10 coating 80) which consists of nickel-phosphorous (coating 80) via electroless plating (Abstract).
	Steger fails to explicitly disclose wherein the showerhead comprises and wherein the showerhead comprises through-holes extending from a top of the showerhead to a bottom of the showerhead and electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical.
	Fukada discloses a showerhead with tapered openings (Fig. 3).
	Wijenberg discloses electrochemically anchoring, which results in texturing the aluminum portions of the showerhead, the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical before nickel plating on aluminum (col. 2 lines 46-60) using sulfuric acid (col. 4 lines 5-12) via submerging into the bath (Abstract, col. 1 lines 44, “immersion” throughout the specification), at a temperature of 30-100°C. Wijenberg further discloses using an adhesion layer of zinc less than 5 micrometers (col. 5 lines 44-50), and applying a voltage between the substrate and an anode wherein they are both disposed within the liquid bath (col. 2 lines 29 as required by instant claim 22).

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a showerhead with the structure of Fukada as a showerhead in the process of Steger because it is a clearly recognized structure of a showerhead to provided apertures (See MPEP 2144.07).
 	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electrochemical anchoring and adhesion layer of Wijenberg in the method of Steger because it allows for an improved adhesion of the coating layers (col. 1 lines 35-40). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 6V as taught by Limbach in the method of Steger, as modified by Fukada and Wijenberg, because it is a recognized applied voltage to remove aluminum oxides from a substrate. See MPEP 2144.07 and 2143 I A.


As to claim 18, Steger, as modified by Fukada, Wijenberg, and Limbach disclose that the processes of removing an oxide and anchoring may be combined but it necessary (Wijenberg col. 1 lines 63-68). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used separate baths for the two step based on the limited selection of options from a finite group of either using the same or different baths, thereby providing a duplication of baths, and thus prima facie obvious to provide an expected result of carrying out said method steps. See MPEP 2143 E, 2144.04 VI B.

As to claim 24, Steger discloses a method of coating a showerhead (col. 3 lines 47), the method comprising: 
	removing aluminum oxide from the showerhead, wherein removing the aluminum oxide exposes aluminum portions of the showerhead (col. 4 lines 64-67);
	forming a nickel layer on the aluminum portions (col 5 lines 4-10 coating 80) which consists of nickel-phosphorous (coating 80 As required by instant claim 5).
	Steger fails to explicitly disclose wherein the showerhead comprises and wherein the showerhead comprises through-holes extending from a top of the showerhead to a bottom of the showerhead and electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical.
	Fukada discloses a showerhead with tapered openings (Fig. 3 as required by instant claim 9).
	Wijenberg discloses electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical before nickel plating on aluminum (col. 2 lines 46-60) using sulfuric acid (col. 4 lines 5-12 as required by instant claim 2) via submerging into the bath (Abstract, col. 1 lines 44, “immersion” throughout the specification), at a temperature of 30-100°C (which falls within the range of instant claim 4). Wijenberg further discloses using an adhesion layer of zinc less than 5 micrometers (as required by instant claims 6 and 7 – col. 5 lines 44-50). Wijenberg further discloses this process is performed after a generic oxide removal step (i.e. step a claim 1 and associated disclosure)
	Limbach discloses removing aluminum oxide using sulfuric acid at a voltage of 6 V (Example 5 which falls within the range of instant claim 26).

 	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electrochemical anchoring and adhesion layer of Wijenberg in the method of Steger because it allows for an improved adhesion of the coating layers (col. 1 lines 35-40). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 6V as taught by Limbach in the method of Steger, as modified by Fukada and Wijenberg, because it is a recognized applied voltage to remove aluminum oxides from a substrate. See MPEP 2144.07 and 2143 I A.
	With respect to “causes texturing”, the instant specification explicitly recited that electrochemical anchoring results in a texturing process – [0062], and thus since the prior art discloses electrochemical anchoring via application of a voltage in a sulfuric acid solution, it is also considered a texturing process.
	
Claims 16, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Steger, as modified by Fujada, Wijenberg, and Limbach, as applied to claims 1, 14, and 24 above, and further in view of Chang et al (US 2012/0017989 A1).
As to claims 16, 20, and 25, Steger, as modified by Fujada, Wijenberg, and Limbach, fail to explicitly disclose using oxalic acid to remove the oxide layer (i.e. the second step).

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used oxalic acid as taught by Chang in the method of Steger, as modified by Fujada, Wijenberg, and Limbach, because it is a recognized chemical to texture the aluminum substrate after oxides have been removed.

Claims 19, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Steger, as modified by Fujada, Wijenberg, and Limbach, as applied to claims 1, 14, and 24 above, and further in view of Nishino et al (US 6,143,158).
As to claims 19, 23, and 27, Steger, as modified by Fujada, Wijenberg, and Limbach, fail to explicitly disclose etching the showerhead in nitric acid, potassium hydroxide, or sodium hydroxide subsequent electrochemical anchoring.
	Nishino discloses a subsequent etching step after electrochemical roughening (claim 20) which may be done in nitric acid or sodium hydroxide (col. 13 lines 55-67).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the chemical etching treatment of Nishino in the method of Steger, as modified by Fujada, Wijenberg, and Limbach, to remove by products from the previous electrolytic steps (paragraph col 6 – col 7).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795